                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


JPMORGAN CHASE BANK, N.A. et al,

                                             Plaintiffs,
                                                                                  Case No. 18-cv-03447
         V.

                                                                                  Hon. Andrea R. Wood
BERNARD S. BLACK, et al.

                                              Defendants.


        DEFENDANTS AND COUNTER-PLAINTIFFS BERNARD S. BLACK
             AND SAMUEL BLACK'S REPLY MEMORANDUM IN
    FURTHER SUPPORT OF THEIR MOTION FOR PRELIMINARY INJUNCTION

         This Court should grant the motion of Bemard Black ("Bernard") and Samuel Black

(collectively, "Trustees") to restrain the parties in this case from seeking, through legal

proceedings in other courts, a turnover ofthe assets oftwo Black family trusts' held inaccounts
at plaintiffs JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC (collectively, "Chase")

(the "Trust Assets"). Chase instituted this interpleader action because of competing claims to the

Trust Assets and is seeking similar injunctive relief by motion, which the Trustees support. As

part of the relief that this Court should grant in response to both the Trustees' and Chase's

motions, this Court should direct Joanne Black ("Joanne") to withdraw her pending contempt

motion against Bemard in the Denver Probate Court in Colorado as that contempt motion seeks

to require Bemard to turn over the Tmst Assets to that court and to punish him for not having

already done so, which he has no power to do in any event.


^Thetmsts arethe Supplemental Needs Trust forthe Benefit of Joanne Black ("SNT") andthe Irrevocable Trust for
the Benefit of the Issue of Renata Black ("Issue Trust"). The Trustees are the only trustees of the Issue Trust and are
two of the three trustees of the SNT.



^The Trust Assets effectively are frozen by orders in this Court, by citations to discover assets obtained by lenders
to the trusts in two state court proceedings in Illinois, and by a FINRA arbitration award.

{5094/00005/00640782.DOCX/3}                               1
        Jeanette Goodwin ("Goodwin") and Anthony Dain ("Dain") are the only parties who

object to the injunctive relief sought by Chase and by the Trustees in their separate injunction

motions. Joanne, whose effort to seek both remedial and punitive contempt sanctions against

Bemard for failing to turn over the Trust Assets to the Denver Probate Court prompted these

motions, has not appeared in this case to contest any of the relief being sought in this case with

respect to the Trust Assets.^ Dain and Goodwin, however, fail to provide any justifiable reason
why this Court should not restrain all party claimants, including Joanne, from instituting or

prosecuting actions in other courts concerning the Trust Assets while this case is pending. They

admit that the Trust Assets are subject to a "web of conflicting court orders."                        (Dain and

Goodwin's Response to Tmstees Motion for Preliminary Injunction at p. 7.) The contempt sanction

that Joanne seeks will only expand that web, and complicate this court's resolution of the

conflicts. Dain and Goodwin also fail to explain how they have standing to object to relief being

sought against Joanne."^
         Contrary to Goodwin and Dain's portrayal of the relief being sought in the pending

motions, the Trustees and Chase are not seeking to enjoin any court, including the Denver

Probate Court, from taking action. They merely are seeking to enjoin the party claimants in this

case from instituting and prosecuting actions in other courts which directly affect or relate to the

Trust Assets. Such an injunction is expressly authorized under the interpleader statute. 28

U.S.C. §2361.




^ Pursuant to this court's request, the Trustees notified Joanne's individual Colorado counsel, Lisa DiPonio, of the
current motions. Despite this notice, Joanne has chosen not to respond. Joanne's coimsel has also not responded to
a request to postpone the contempt hearing, scheduled for October 3, to allow this court time to issue a written
decision on the injunction motions.
'* While Goodwin serves as a Conservator for Joanne in Colorado for certain purposes, the actions of Joanne in
seekingcontempt against Bemard which are, in part, the subject of the present motions, are not being taken through
Goodwin, but rather by Joanne, individually, through her own counsel, Lisa DiPonio.

{5094/00005/00640782.DOCX/3}                             2
        Finally, Dain and Goodwin, in their response to Trustees' motion and Chase's motion,

effectively ask this Court to ignore the purpose of this interpleader proceeding and to have this

Court defer to the Denver Probate Court with respect to matters the Trust Assets,

notwithstanding the competing claims of other parties to this case which led Chase to institute

this action. Although you would not know it from Dain and Goodwin's misleading presentation

of the facts. Chase filed this action, not Bernard or the Trustees. Chase did so because it faced

competing claims with respect to the Trust Assets, including claims by lenders to the trusts who

hold judgments against the trusts, obtained in Illinois state court proceedings. Thus, there are

directly conflicting court orders with respect to the disposition of the Trust Assets. There also is

an arbitration award entered in a FINRA arbitration which prevents Chase from allowing

dissipation of Trust Assets until final resolution of Bemard's challenges to the Denver Probate

Court's jurisdiction over the trusts. Moreover, contrary to the picture Dain and Goodwin paint in

their response, the Trustees did not initiate all of the other legal proceedings. The FINRA

arbitration is the only proceeding the Trustees initiated concerning the Trust Assets. The

arbitration panel granted the relief sought by the Trustees, which preserves the Trust Assets

pending a resolution in Colorado of the Trustees' challenge to the Denver Probate Court's

assertion ofjurisdiction over the trusts and the Trustees.

        With respect to the "web of conflicting court orders" concerning the Trust Assets, which

Dain and Goodwin acknowledge exists. Chase, the Trustees, and the Lenders all are willing to let

this Court resolve the competing claims to the Trust Assets, which is the entire purpose of an

interpleader proceeding such as this, and to refrain from seeking a tmnover of the Trust Assets in

other courts. Dain and Goodwin, however, want this Court, instead of taking the time to resolve

the claimants' competing claims to the Trust Assets, to allow another court, the Denver Probate



{5094/00005/00640782.DOa/3}                       3
Court, to jump ahead of all others, even though the Denver Probate Court does not have all

claimants and claims to the Trust Assets before it such that it could resolve the competing

claims. An injunction is appropriate to ensure that this Court can decide which of these

conflicting claims and orders take priority.^
         This Coiut also should not be misdirected by Dain and Goodwin's efforts to demonize

Bernard from the relevant inquiry, which involves only the Trust Assets, and how to protect

them from dissipation while this Court decides on the competing claims to those assets. Bernard

strongly disputes Dain and Goodwin's characterization of him and his conduct, and looks

forward to addressing the merits ofthe underlying disputes in this action at the appropriate time.^
    I.       The Relief Being Sought is Consistent with 28 U.S.C. § 2361

         The Trustees, and Chase in separate motions, are seeking relief specifically authorized

\mder 28 U.S.C. § 2361. That statute provides in pertinent part that:

         In any civil action of interpleader or in the nature of interpleader xmder section
         1335 of this title, a district court may issue its,process for all claimants and enter
         its order restraining them from instituting or prosecuting any proceeding in any
         State or United States court affecting the property ... involved in the interpleader
         action until further order of the court.




5
  Dain and Goodwin baldly assert that Bernard"manufactured" these orders. That is not true. Notably, the FINRA
arbitration panel heard from not onlythe Trustees, but Chase and Dain as well, and granted the Trustees' requested
relief —a freeze on the Trust Assetsuntil challenges to the DenverProbate Court's jurisdictionover the SNT and the
Issue Trust are finally resolved in Colorado. In addition, an Illinois state court recently held an evidentiary hearing
on a challenge by Dain and Goodwin to the validity of a judgment entered in favor of claimantOlga Dal ("Dal") on
loans she made to the trusts, and rejectedthe Dain and Goodwin's challenge. A second Illinois state court similarly
rejected Dainand Goodwin's challenge to a judgment claimantKatherine Litvak("Litvak") obtainedwith respect to
loans to the trusts, insofar as they concerned the Issue Trust. Their challenge to the judgment Litvak obtained
against the SNT remains undecided in that Illinois court case.
^As Dain and Goodwin recognize and pointout, the Trustees are challenging on appeal the Denver Probate Court's
orders concerning the relevant trusts, both on jurisdiction and substantive law grounds. They have strong grounds
for expecting success in that appeal. Joanne, Dain, and Goodwin, however, would like to preempt not only this
Court's jurisdiction, but also the appeal process in Colorado, the Lenders' claims to the Trust Assets by virtue of
their state court judgments, and the FINRA arbitration award barring disposition of the Trust Assets until the
Colorado appellate proceedings have run their course.

{S094/00005/00640782.DOCX/3}                              4
The Trustees, and Chase, are seeking precisely that relief in their motions. They are asking this

courtto restrain the party claimants in this case, including Joanne, from instituting or prosecuting

any proceeding in any other court, including the Denver Probate Court, to affect the property -

the Trust Assets - which is the subject of this interpleader action.

        Dain and Goodwin argue, in effect, that this Court should allow the Denver Probate Court

proceedings to continue, even though the Trust Assets are subject to competing claims in other

courts and are the subject of this interpleader action, becausethey believe they will get favorable

treatment in that court. But that court has no ability to consider, among other claims, the claims

of Litvak and Dal, as judgment creditors of the trusts. Consequently, Dain and Goodwin fail to

explainwhythe injimctive relief expressly authorized imder Section 2361 is not appropriate.

         While Dain and Goodwin might prefer that this Court simply ignore those claims based

upon their one-sided and misleading presentation of some of the underlying litigation, there are

legitimate competing claims to the Trust Assets. The Lenders' claims have been reduced to

judgment and have withstood Dain and Goodwin's challenges. There is the potential from

pending litigation in other states for further competing and inconsistent orders concerning the

Trust Assets. The coimterclaims filed by the claimants in this case (other than Joanne, who has

ignored these proceedings and been defaulted) spell out the parties' respective competing claims

to the Trust Assets. The disputed nature of those claims calls out the need for the injimctive

relief that Chase and the Trustees now are seeking. Indeed, those competing claims are precisely

why Chase instituted this proceeding in the first place and why Chase now is seeking an

injunction against any of the claimants pursuing actions in other courts affecting the Trust

Assets. Injunctive relief is needed now because Joanne, Dain and Goodwin are seeking to make

an end run around this Court's primary role in resolving the conflicting claims.



{5094/00005/00640782.DOCX/3}                       5
          As explained by the Trustees in their motion, the policy reasons behind the enactmentof

Section 2361 are consistent with the relief requested by both the Trustees and Chase. As courts

have explained, relief under Section 2361 reduces the possibility of inconsistent determinations

with respect to the property at issue or the inequitable distribution of the assets in question. New

York Life Ins. Co. v. Apostolidis, 841 F.Supp.2d 711 (E.D.N.Y. 2012); U.S. v. Major Oil Corp.,

583 F.2d 1152 (10th Cir. 1978).

          In short, based upon the interpleader statute, this Court has clear authority to restrain the

party claimants from instituting or prosecuting proceedings in other courts with respect to the

Trust Assets. Based upon the conipeting claims to the Trust Assets as set forth in parties'

counterclaims, the pendency of numerous court proceedings aroimd the country directly related

to the Trust Assets, and the risk of inconsistent orders from various courts as to the validity of

those claims to the Trust Assets, this Court should grant relief on both Chase's and the Trustees'

motions and enjoin the parties from instituting or prosecuting proceedings in other courts, state

or federal, with respect to the Trust Assets.

    II.      There is No Motion Asking This Court to Enjoin Other State Court Proceedings.

          Dain and Goodwin mischaracterize the nature of the relief being sought. The Trustees, as

well as Chase, are not asking this court to enjoin actions by state courts or to restrain actions that

are unrelated to the Trust Assets. Instead, they merely are asking this Court, as it is expressly

empowered to do by 28 U.S.C. § 2361, to enjoin the parties to this case from instituting and

prosecuting actions that affect the Trust Assets. Therefore, Dain and Goodwin's arguments

about overbroad injunctive relief are inapposite to the relief being sought.

          The cases Dain and Goodwin cite do not support their opposition to the relief being

sought. In fact, those cases support the entry of the requested relief. In State Farm Fire & Cas.


{5094/00005/00640782.DOa/3}                         6
Co. V. Tashire, 386 U.S. 523 (1967), the Supreme Court addressed an insurance company's

request for a broad injimction which would compel "dozens of tort plaintiffs ... to press their

claims—even those claimswhichare not against the [insurance company's] insured and whichin

no event could be satisfied out of the meager insurance fund [the subject of the interpleader

action] in a single forum of the insurance company's choosing." /J. at 535. As the Supreme

Court explained, that case involved a mere $20,000 policy issuedto one defendant in multiparty

litigation concerning an accident involving 35 passengers in which there could be claims by

numerous parties against a variety of defendants, who were unconnected to the insurance policy

at issue in the interpleader action. Id. at 534-35. Not surprisingly, the Supreme Comt held that a

blanket injunction against litigation in various forums was inappropriate, particularly insofar as

that litigation was unrelated to the insurance policy fund in question. Id. at 534-37. The

Supreme Court, however, held that a narrower injunction should be issued. Id. 537. That same

logic was applied and followed in the other two cases that Dain and Goodwin cite in their

response. Buckeye StateMut. Ins. Co. v. Moens, 944 F. Supp. 678 (N.D. Iowa2013) and Mid-Am

Indem. Co. v. McMahan, 666 F. Supp. 926 (S.D. Miss. 1987). In both, the courts held that

narrow injunctions were appropriate, but not broad injunctions that would prohibit litigation and

claims unrelated to the property at issue in the interpleader case. See, Buckeye State Mut. Ins.

Co., 944 F. Supp. at 702 ("movants are entitled ... to an order restraining the claimants ... from

seeking to enforce any judgment ... except in the interpleader proceeding itself."); Mid-Am

Indem. Co., 666 F. Supp. at 929 ("it is ordered that the defendant claimants are hereby enjoined

from instituting or prosecuting any proceeding in any court, state or federal, affecting the

proceeds of [the insurance policy at issue] until suchtime as the proceedings ... by all claimants

are finalized.")



{5094/00005/00640782.DOCX/3}                    7
        The circumstances in the cases upon which Dain and Goodwin rely are very different

from those here. Even so, the decisions in those cases support the relief sought here. The courts

in those cases held that injunctions limited to precluding actions by parties affecting the funds

that were the subject of the interpleader case were appropriate. That is the limited relief that the

Trustees (and Chase) are seeking here.

        The Trustees are asking this Court to restrain the parties only from instituting or

prosecuting actions in other forums that affect the Trust Assets. The injunctive relief includes

prohibiting Joanne from continuing to prosecute a contempt motion in Colorado, the direct

purpose of which is to both compel Bernard to turn over the Trust Assets to the Denver Probate

Court, and to punish him for having not already done so. In fact, the injunction requested here is

necessary and appropriate because, as explained above, such relief, if entered by the Denver

Probate Court, would conflict with the claims of other parties to the Trust Assets, including the

Lenders' efforts to pursue collection of the judgments they obtained against the trusts in Illinois

through the citationsto discoverassets that they have served on Chase. Bernardalso respectfully

suggests that this Court should protect Bernard from such action as a matter of equity because

Bernard is unable to comply with the Denver Probate Court's order to turn over the Trust Assets.

He is unable to do so in part because of this Court's prior orders in this case. Bernard also

cannot turn over those Trust Assets to the Denver Probate Court because of the freezes imposed

on those assets by the aforementioned citations to discover assets, as well as by the FINRA

arbitration award described above and inthe parties' pleadings.^



^ As Dainand Goodwin note, the FINRA order allows Chase to release TrustAssets basedon mutual agreement of
the Trustees and Dain. FINRA Order f 5. This refers to voluntary agreement, not compulsion under threat of
contempt. The Trustees have attempted without success to settle their disputes with Dain and Goodwin, including
making multiple settlement offers, both during and following the FINRA proceedings.

{5094/00005/00640782.DOCX/3}                          8
        It is the existence of these multiple competing claims to the Trust Assets that led Chase to

file this interpleader action. And, contrary to the impression that Dain and Goodwin would like

to create about who is behind all of this litigation, Bemard did not file this case or direct Chase to

file this case. Chase initiated this interpleader action to resolve competing claims to the Trust

Assets in one forum with all competing claimants before one court. It is disingenuous for Dain

and Goodwin to suggest otherwise.

        To reiterate, the Trustees are not asking to have this Court shut down litigation around the

country between the parties to this case and other parties, as in the cases upon which Dain and

Goodwin rely in opposing an injunction. Instead, the Trustees merely are asking this Court for

narrow relief which restrains solely the parties to this case from taking actions in other courts

that will directly affectthe disposition of the property at issue in this interpleader action, conflict

with this court's prior orders, conflict With orders by other courts, and interfere with this Court's

power to determine how the Trust Assets should be allocated given the claimants' various

competing claims. As such, the requested relief expressly is a proper subject of a restraint order

from this Court, under 28 U.S.C. § 2361 (quoted in fully above) ("[A] district court may ... enter

its order restraining [claimants] from instituting or prosecuting any proceeding in any State or

United States court affecting the property ... involved in the interpleader action until further

order of the court.")

         For the relief specifically directed against Joanne, she is both a party to this case and a

claimant to the Trust Assets that are the subject of this action. She is a named defendant in

Chase's complaint. She is a named counter-defendant in the Trustees' counterclaim. As proof

of her position as a claimant, she is seeking in the Denver Probate Court to require Bemard to

turn over the Tmst Assets to that court for her own benefit It is those very actions that led



{5094/00005/00640782.DOCX/3}                  '    9
Chase, not Bernard, to name her as a defendant in this interpleader action. And it is because of

those actions that this Court should restrain Joanne from using her contempt motion to compel

turnover of the Trust Assets.


    III.      Dain and Goodwin Lack Standing to Object to the Relief Sought Against Joanne

           Dain and Goodwin devote much of their response to arguing that the Trustees are not

entitled to the relief they are seeking against Joanne. Dain and Goodwin, however, lack standing

to object to that relief. Dain does not represent, or claim to represent, Joanne in any capacity.

Goodwin, as Joanne's conservator, arguably has the power to act on Joanne's behalf in financial

matters,^ but has chosen not to do so with regard to Joanne's contempt motion, and has instead

asserted that she is not responsible for that motion.^ Goodwin cannot have it both ways - she
cannot both claim independence from Joanne (so as not to violate this court's Jvme 19, 2019

order),'® yet seek relief in this court onJoanne's behalf. As the court explained inIn re Estate of
Burgeson, 125 I11.2d 477, 485 (1988), standing "is not simply a procedural technicality" but

rather is a component of justiciability. The essence of a judicial inquiry regarding standing is

whether the litigant is entitled to have the court decide the merits of a dispute on a particular



®The Trustees have challenged in their Counterclaim and in other court proceedings in Illinois the propriety of
Goodwin's appointment by the Denver Probate Court as a conservator for Joanne in that Joanne has not lived in
Colorado in years and more recently was found by a New Yorkcourt, where she does reside, to not need a guardian,
financial or otherwise.    That New York ruling was made after an evidentiary hearing concerning Joanne's
competence andwas made more recently than any ruling by the Denver Probate Court concerning Joanne's need for
a conservator.


' This Court may recall that Dain and Goodwin's attorney, Peter Stasiewicz, explained at a recent hearing in this
casethat Goodwin, despite being Joanne's conservator in Colorado, does notstand in Joanne's shoes for purposes of
this litigation. That is presumably also his position with respect to the contempt motion against Bernard in the
Denver Probate Court, which was brought by Joanne's personal Colorado counsel, Lisa Diponio, rather by Goodwin
as Joanne's conservator.

    The June 19, 2019 order states: "The Court's prior order dated 5/15/2019 [68] is amended to preclude any party
fi"om seeking to enforce any court orderrequiring, or otherwise seekto effectuate, any tumoveror withdrawal of the
interpleader assets fi-om the accounts heldby Plaintiff, withoutfirstfiling a motion with thisCourt seeking approval
for such withdrawal." (Emphasis added.) Joanne's actions in violation of that order, through her contempt motion,
led to the current motions by the Trustees and by Chase.

{5094/00005/00640782.DOCX/3}                               10
issue.    Helmig v. John F. Kennedy Community Consolidated School Dist. No. 129, 241

Ill.App.3d 653, 658 (3rd Dist. 1993). Therefore, this Court should ignore Dain and Goodwin's

arguments insofaras they pertainto the Trustees' motionfor reliefagainstJoanne.

          Joanne is the only party with standing to defend her effortto pursue her contempt motion

in Colorado. She is a partyto this case, made so bothby Chase andas a counter-defendant to the

Trustees' Counterclaim concerning the Trust Assets. She has been served with this Court's

orders of May 15 and June 19, 2019, restricting the parties' actions with respect to the Trust

Assets. Her Colorado counsel, Lisa Diponio, was provided with copies of the pending motions

andrelated pleadings, at this Court'sdirection. Yet, Joanne has not appeared in this case and has

not objected to the relief against her being sought by the Trustees or by Chase. Dain and

Goodwin have no standing to argue that issue in her place.

    IV.      Conclusion


          For all of the foregoing reasons, this Courtshould grantthe Trustees' motion, restraining

Joanne, Goodwin and Dain, from instituting or prosecuting actions in other courts, including in

the Denver Probate Court that affect the Trust Assets, and in particular, restraining Joanne from

prosecuting her contempt motion against Bernard in the Denver Probate Court. The Trustees do

not object to Chase's broader motion for an injunction restraining all parties from this conduct.

                                               Respectfully submitted,

                                               BERNARD S. BLACK, individually and as Trustee
                                               of the 2013 Trust, the SNT and the Issue Trust, and
                                               SAMUEL BLACK, as Trustee of the 2013 Trust,
                                               the SNT and the Issue Trust



                                               By: /s/Brad S. Gravson
                                                    One of Their Attorneys




{5094/00005/00640782.DOCX/3}                      11
Benjamin N. Feder (ARDC# 6277452)
Brad S. Grayson (ARDC# 6196336)
Samantha E. Weissbluth (ARDC# 6244095)
Strauss Maik & Feder LLP
135 Revere Drive
Northbrook, IL 60062
(847) 562-1400 (Tel.)
(847) 562-1422 (Fax)
bfeder@straussmalk.com
bgravson@straussmalk.com




{5094/00005/00640782.DOCX/3}             12
